Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9-11 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. [US PGPUB 20190214537] (hereinafter Ahn).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 

Regarding claim 1, Ahn teaches an anodic oxide film for electric contact, the anodic oxide film (200, Para 67) being provided between an optical element (102-103/106-107, Para 41) and a substrate (300, Fig. 2) to electrically connect a terminal (106, Para 47) of the optical element (Fig. 2) and an electrode (not shown, Para 76 or conductive material in contact hole 350, Para 81, Fig. 2) of the substrate (Fig. 2), the anodic oxide film comprising:
a vertical conductive part (250, Para 68) penetrating the anodic oxide film (Para 68, Fig. 2); and
a horizontal conductive part (270, Para 74) formed on a surface of the anodic oxide film and connected to the vertical conductive part (Para 75, Fig. 2),
wherein the terminal of the optical element and the electrode of the substrate are electrically connected to each other by the vertical conductive part and the horizontal conductive part (Para, 75).

Regarding claim 3, Ahn teaches an anodic oxide film wherein the anodic oxide film comprises a pore formed when anodizing a metal base material (Para 15), and
the vertical conductive part is formed inside the pore (Para 68, Fig. 2).

Regarding claim 9, Ahn teaches an optoelectronic display, comprising:
an optical element (102-103/106-107, Para 41);
a substrate (300, Fig. 2); and

wherein the anodic oxide film for electric contact comprises a vertical conductive part (250, Para 68) penetrating the anodic oxide film (Fig. 2) and a horizontal conductive part (270, Para 74) formed on a surface of the anodic oxide film and connected to the vertical conductive part (Fig. 2), and
the anodic oxide film for electric contact is configured to electrically connect a terminal (106, Para 47) of the optical element to an electrode (not shown, Para 76 or conductive material in contact hole 350, Para 81, Fig. 2) of the substrate.

Regarding claim 10, Ahn teaches an optoelectronic display wherein the terminal of the optical element is connected to a plurality of vertical conductive parts (Fig. 2).

Regarding claim 11, Ahn teaches an optoelectronic display wherein a vertical projection area of the horizontal conductive part is formed to overlap with a vertical projection area of the optical element (Fig. 2), and
the vertical projection area of the horizontal conductive part is formed to overlap with a vertical projection area of the electrode of the substrate (Fig. 2, at least where the electrode is conductive material in contact hole 350, Fig. 2).

Regarding claim 15, Ahn teaches an optoelectronic display wherein wherein the optical element is a micro LED (Para 66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Ahn.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 4, the embodiment of Fig. 2 teaches the limitation of claims upon which claim 4 depends.
The embodiment of does not specifically disclose the limitation of claim 4.
Referring to Fig. 6 of Ahn’s invneiton, Ahn teaches an anodic oxide film 200 wherein the anodic oxide film comprises a through-hole formed to have a larger diameter than the pore formed when anodizing the metal base material (Para 95), and
the vertical conductive part is formed inside the through-hole (Para 95, Fig. 6).
In view of such teaching by Ahn according to the embodiment of Fig. 6, it would have been obvious to a person having ordinary skills in the art to have the invention of Fig. 2 have the teachings of the embodiment of Fig. 6 in order to short-circuiting in the device (Para 96).


Claims 1-2, 5-6, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Goward [US PGPUB 20190066571].

Regarding claim 1, Goward teaches a film (interposer 900, Fig. 10/12) for electric contact (Fig. 10/12, contact between layer 1006 and 410), the film being provided between an optical element (410/1202, Para 29/67) and a substrate (Control Circuit layer 1006, Para 59, Fig. 10/12) to electrically connect a terminal (1006, Para 58) of the optical element (Fig. 10/12) and an electrode (1008, Para 59) of the substrate (Fig. 10/12), the film comprising:
a vertical conductive part (912, Para 60) penetrating the film (Fig. 10/12); and
wherein the terminal of the optical element and the electrode of the substrate are electrically connected to each other by the vertical conductive part (Fig. 10/12).
In the embodiment of Fig. 10/12, Goward does not specifically teach that film 900 is an anodic oxide film;
a horizontal conductive part formed on a surface of the anodic oxide film and connected to the vertical conductive part; and 
wherein the terminal of the optical element and the electrode of the substrate are electrically connected to each other by the horizontal conductive part.
Referring to another invention of Goward (Fig. 8), Goward teaches an alternate structure of an interposer, wherein the interposer comprises vertical conductive part 812 and horizontal conductive part 806.
In view of such teaching by Goward according to the embodiment of Fig. 8, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as providing small pitch metal contact connectivity (Para 50).
Furthermore, Goward teaches that the structure of the interposer can be formed by using anodic oxide material (Para 49).
In view of such teaching by Goward where anodic oxide material is used for an interposer, it would have been obvious to a person having ordinary skills in the art to have the interposer of the embodiment of Fig. 10/12 be formed from an anodic oxide material based on the rationale of simple substitution of one known element/material with a suitable another to obtain predictable results (MPEP 2143) (Para 49).
In view of such combination of Goward’s teachings, a person having ordinary skills in the art will understand the limitations of the present claim are obviously met.

Regarding claim 2, Goward (Fig. 10/12) teaches an anodic oxide film wherein the vertical conductive part comprises a protruding portion protruding from the surface of the anodic oxide film (Fig. 10/12).

Regarding claim 5, the combination of Goward’s invention teaches the limitations of claims upon which it depends.
The combination of Gowards does not specifically teach the limitation of claim 5.
Referring to the structure of Fig. 4, Goward teaches a structure where two interposers are used.
In view of such teaching by Goward according to the embodiment of Fig. 4, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as forming a robust device.

Regarding claim 6, Goward teaches (according to interposer 900) wherein the vertical conductive part comprises at least one of:
a first metal part including at least one of Au, Ag, Cu, and Ni (Cu, Para 55); and
a second metal part made of a metal (Sn, Para 55) that can be melted at a temperature lower than a melting temperature of the first metal part (Sn has lower temperature than copper).

Regarding claim 8, the combination of Goward’s teachings teaches an anodic oxide film (interposer) wherein the second metal part is formed on the first metal part, and


Regarding claim 9, Goward teaches an optoelectronic display, comprising:
an optical element (410/1202, Para 29/67);
a substrate (Control Circuit layer 1006, Para 59, Fig. 10/12); and
an film (interposer 900, Fig. 10/12) for electric contact provided between the optical element and the substrate (Fig. 10/12),
wherein the film for electric contact comprises a vertical conductive part (912, Para 60) penetrating the film, and
the film for electric contact is configured to electrically connect a terminal (1006, Para 58) of the optical element (Fig. 10/12) to an electrode (1008, Para 59) of the substrate (Fig. 10/12).
In the embodiment of Fig. 10/12, Goward does not specifically teach that film 900 is an anodic oxide film; and 
a horizontal conductive part formed on a surface of the anodic oxide film and connected to the vertical conductive part.
Referring to another invention of Goward (Fig. 8), Goward teaches an alternate structure of an interposer, wherein the interposer comprises vertical conductive part 812 and horizontal conductive part 806.
In view of such teaching by Goward according to the embodiment of Fig. 8, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as providing small pitch metal contact connectivity (Para 50).

Regarding claim 12, the combination of Goward’s invention teaches the limitations of claims upon which it depends.
The combination of Gowards does not specifically teach the limitation of claim 12.
Referring to the structure of Fig. 4, Goward teaches a structure where two interposers are used.
In view of such teaching by Goward according to the embodiment of Fig. 4, it would have been obvious to a person having ordinary skills in the art to have the embodiment of Fig. 10/12 comprise the teaching of the embodiment of Fig. 8 based on the rationale of simple substitution of one known element/structure with a suitable another to obtain predictable results (MPEP 2143) such as forming a robust device.
In view of such combination of Goward’s teachings, a person having ordinary skills in the art will understand the limitations of the present claim are obviously met.

Regarding claim 13, Goward teaches an optoelectronic display further comprising:
an insulating part (906, Para 53) formed to cover at least a part of an area except for a contact area where the vertical conductive part is exposed outside (Fig. 10/12).


Claims 7 and 14 rejected under 35 U.S.C. 103 as being obvious over Goward in view of HU [US PGPUB 20140182906].

Regarding claims 7 and 14, Goward teaches that the vertical conductive part comprises an Sn (Para 55).
Goward does not specifically disclose that the Sn is Sn-based solder.
Referring to the invention of Hu, Hu teaches bonding a device 9 to interposer 2a, using Sn material 90b which is a Sn solder.
In view of such teaching by Hu, it would have been obvious to a person having ordinary skills in the art to have the invention of Goward comprise the teaching Hu based on the rationale applying a known technique to a known device (method, or product) to yield predictable result (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819